COURT OF APPEALS FOR THE
                                      FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION

Cause Number:              01-17-00608-CR
Trial Court Cause
Number:                    15CR1477
Style:                     Gerardo Flores
                           v The State of Texas
Date motion filed*:        12/10/18
Type of motion:            Motion to Extend Time to File Motion for Rehearing
Party filing motion:       Appellant
Document to be filed:      Motion for Rehearing

Is appeal accelerated?      Yes        No

If motion to extend time:
         Original due date:                            Nov. 9, 2018
         Number of previous extensions granted:        1
         Date Requested:                               January 10, 2019

Ordered that motion is:

             Granted
                    If document is to be filed, document due:
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                       The Court will not grant additional motions to extend time.
             Denied
             Dismissed (e.g., want of jurisdiction, moot)
             Other: _____________________________________




Judge's signature: /s/ Sherry Radack
                          Acting individually          Acting for the Court


Date: December 13, 2018